     Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


THE     GLYNN     ENVIRONMENTAL
COALITION, INC. AND CENTER FOR A
SUSTAINABLE COAST, INC.,

               Plaintiffs,                               CIVIL       ACTION                 NO.:
                                                  2:19-cv-00050-JRH-BWC

       v.

SEA ISLAND ACQUISITION, LLC,

               Defendant.


                                     RULE 26(f) REPORT

       The attorney(s) and/or unrepresented parties listed below certify that:
            1) they have read the Court’s Rule 26 Instruction Order entered in this case;
            2) they have held a conference, in person or telephonically, pursuant to Federal Rule
               of Civil Procedure 26(f); and

            3) they have discussed the case and jointly prepared the following Rule 26(f) Report.

       Identify, for each party, the attorney(s) and/or unrepresented parties who attended the
Rule 26(f) Conference, the counsel or unrepresented parties who participated in preparing the
Rule 26(f) Report, and the date of the Rule 26(f) Conference:

       June 19, 2019
       E. Righton J. Lewis
       Counsel for Plaintiffs

       James B. Durham
       Counsel for Defendant
     Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 2 of 18



I.    INITIAL MATTERS:

      A. Jurisdiction and Venue

         The defendant(s)

               ☐ does         ☒ does not

         contest jurisdiction and/or venue (for multiple defendants, identify which defendants
         contest jurisdiction and/or venue). If contested, such position is because:

         1) Jurisdiction:
         N/A
         2) Venue:
         N/A

      B. Immunity

         The defendant(s)

               ☐ has raised         ☐ will raise         ☒ will not raise

         an immunity defense based on:
         N/A




                                              2
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 3 of 18



 C. Stay of Discovery Due to Motion to Dismiss, Transfer, or Remand

    If a motion to dismiss, transfer, or remand has been or will be filed, or if any party
    will otherwise raise an initial defense including lack of jurisdiction, improper venue,
    or immunity, state whether the parties wish to delay proceeding with discovery until
    those issues have been decided. If so, state (i) the earliest a motion to dismiss or
    transfer will be filed; and (ii) what, if any, initial discovery, limited to that issue, will
    be necessary to resolve the motion.

    Should any party seek a stay of discovery due to the filing of a motion to dismiss, the
    party must file a motion to stay and state within the motion whether the other parties
    join in, consent to, or oppose the motion.

    Defendant filed a Motion to Stay on May 20, 2019. [Doc. 10] That Motion seeks a
    stay of all discovery until the Court rules on Defendant’s pending Motion to Dismiss.
    Plaintiffs oppose Defendant’s Motion to Stay, and in the alternative, request that any
    stay be limited in scope and not apply to the production of documents from
    Defendant, Glynn County, the Corps, or any other third party. [Doc. 13]




                                           3
      Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 4 of 18



II.    SETTLEMENT:

       A. Settlement Efforts to Date

          The parties state:

             ☐       They have not yet taken any efforts to resolve this dispute.

             ☒       They have taken efforts to resolve this dispute, and those efforts generally
                     consisted of:

          The parties discussed at the Rule 26(f) Conference whether settlement is possible in
          this case. There will be further discussion as the case progresses.


       B. Early Settlement Discussion

          Counsel certify that, as required by the Rule 26 Instruction Order, they have
          discussed the potential for settlement between themselves and explored early
          involvement in alternative dispute resolution with their clients, and:

             ☐       The parties are prepared to discuss settlement with the Court at this time.

             ☒       The parties will not be prepared to discuss settlement until: discovery ends.

          If the parties will not be prepared to discuss settlement until a later date, explain why,
          including what, if any, discovery the parties need in order to discuss settlement:

          Settlement discussion are ongoing between the parties. If the parties are unable to
          reach agreement, they will be prepared to discuss settlement with the Court at the
          close of discovery.




                                                4
       Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 5 of 18



III.    INITIAL DISCLOSURES AND SCHEDULING CONFERENCE:

        A. Initial Disclosures

           Rule 26(a)(1) disclosures:

                ☐ have been completed.       ☒ will be completed by July 12, 2019.

           Unless otherwise ordered, mandatory disclosures required by Federal Rule of Civil
           Procedure 26(a)(1) must be made within fourteen (14) days of the parties’ Rule 26(f)
           Conference. If any party is requesting additional time to provide disclosures, please
           explain why:

           Both parties stipulate to additional time to serve Initial Disclosures because the
           standard deadline falls during the July 4 holiday week.


        B. Scheduling Conference

           As explained in the Rule 26 Instruction Order, the Court may hold a Scheduling
           Conference (to be attended only by counsel and any unrepresented parties) before
           entering a Scheduling Order. Ordinarily, the Court will allow appearance via
           telephone. If any party is requesting that the Court hold a Scheduling Conference
           prior to the issuance of a Scheduling Order, please state so below:

           The parties do not request a Scheduling Conference.


           If a Scheduling Conference is necessary, it should be held no more than twenty (20)
           days after the submission of this Report. Should the Court deem a scheduling
           conference necessary, the parties are available for a Scheduling Conference on the
           following dates (if any party is not available until after the 20-day time period, please
           explain why):

           If the Court wishes to conduct a Scheduling Conference, the parties are available July
           17 and 18.




                                                 5
      Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 6 of 18



IV.    DISCOVERY

       Discovery will proceed more effectively and efficiently if the parties address discovery in
       the following sequential order:

             First: Accomplishing all fact-based written discovery, inspections, and
                    examinations under Rules 33 through 36 of the Federal Rules of Civil
                    Procedure, as well as the subpoena of documents, electronically stored
                    information, and other tangible things from third parties under Federal Rule
                    of Civil Procedure 45(d)(2);

          Second: Conducting discovery depositions of fact witnesses who have not been
                  designated as experts;

             Third: Making all expert disclosures; and

          Fourth: Conducting all expert depositions.

       Unless the parties show good cause to proceed otherwise, the parties must propose
       discovery deadlines that follow this sequential course. In other words, absent a
       specific showing of good cause, the parties should not propose one deadline to
       accomplish all discovery measures. Rather, the parties must propose sequential
       deadlines by which they shall successively accomplish each of the above four areas
       of discovery.

       If any party proposes discovery deadlines that do not follow the sequential schedule laid
       out above, please state the reason(s) why.

       N/A
       Additionally, pursuant to Local Rule 26.1(d), the parties must complete all discovery
       within 140 days of the last answer of the defendants named in the original complaint.
       However, the Court will provide additional time upon a showing of good cause.

       If any party proposes discovery deadlines that extend beyond the 140-day period, please
       state the reason(s) why.

       The parties anticipate the use of experts and the need for discovery from nonparties
       which may cause delay in the fact discovery period. Accordingly, the parties are
       requesting 227 days of discovery.




                                                6
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 7 of 18



 A. Fact-Based Written Discovery, Inspections, and Examinations

    i.   Written discovery, inspections, and examinations under Rules 33 through 36 of
         the Federal Rules of Civil Procedure will be completed by October 1, 2019.

  ii.    The maximum number of interrogatories, including sub-parts, which may be
         served by any party on any other party, is: 25.

         If any party seeks to exceed the limit of twenty-five (25) interrogatories set by
         Federal Rule of Civil Procedure 33(a)(1), please state why:

         N/A

  iii.   Will any party seek to conduct any inspections of any land, premises, or other
         property under Federal Rule of Civil Procedure 34(a)(2) or 45(d)(2)? Yes

         If yes, please describe the anticipated inspection(s) and state whether the
         inspection(s) should occur during the expert discovery period rather than during
         fact-based discovery.

         Plaintiffs anticipate requesting an inspection pursuant to Fed. R. Civ. P. 34. The
         inspection would be attended by an expert but is likely to be requested during the
         fact-based discovery period.

  iv.    Will any party seek to conduct any physical or mental examinations under
         Federal Rule of Civil Procedure 35? Not Applicable

         If yes, please describe the anticipated examination(s) and state whether the
         examination(s) should occur during the expert discovery period rather than
         during fact-based discovery.

         N/A




                                          7
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 8 of 18



 B. Depositions of Non-Expert Witnesses

    i.   Discovery depositions of witnesses who have not been designated as experts
         will be completed by: November 15, 2019.

  ii.    The maximum number of depositions (including all expert and non-expert) that
         may be taken by a party is: 10.

         If any party seeks to exceed the limit of ten (10) depositions set by Federal Rule
         of Civil Procedure 30(a)(2)(A)(i), please state why:

         N/A


  iii.   Depositions will be limited in duration by Federal Rule of Civil
         Procedure 30(d)(1), except the depositions of:

         N/A
         which, by agreement, shall be limited as follows:
         N/A




                                          8
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 9 of 18



 C. Expert Discovery

    i.   Does the plaintiff(s) anticipate designating, calling, or otherwise relying upon
         any expert witnesses? Yes

  ii.    Does the defendant(s) anticipate designating, calling, or otherwise relying upon
         any expert witnesses? Yes

  iii.   Plaintiff(s) shall serve any and all expert reports required by Federal Rule of
         Civil Procedure 26(a)(2)(B) and any and all disclosures required by Federal
         Rule of Civil Procedure 26(a)(2)(C) by November 15, 2019.

  iv.    Defendant(s) shall serve any and all expert reports required by Federal Rule of
         Civil Procedure 26(a)(2)(B) and any and all disclosures required by Federal
         Rule of Civil Procedure 26(a)(2)(C) by December 16, 2019.

   v.    The parties shall conduct any and all discovery depositions of witnesses who
         have been designated as experts by February 14, 2020.

         If any party anticipates any problems regarding expert discovery or any unique
         circumstances that the Court should be aware of regarding expert discovery,
         please explain:

         N/A




                                         9
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 10 of 18



 D. Agreed Discovery Procedures

    i.   Unique Circumstances

         Are there any facts or circumstances unique to this case that will make fact or
         expert discovery more difficult or more time consuming? If so, please explain
         such facts and circumstances and the actions the parties have agreed upon to
         address them:

         Plaintiffs will request discovery from non-parties, including but not limited to
         EPD, Army Corps of Engineers, and Glynn County. In consideration of this
         potential delay, the parties have agreed to extend fact discovery.



   ii.   Phased Discovery

         Does any party propose that discovery be limited or proceed in phases? If so,
         please list each party making such a proposal and briefly explain the party’s
         proposal:

         (Phased discovery denotes discovery into one issue or set of facts first and then
         discovery into other issues or set of facts at a later time. Phased discovery does
         not include addressing fact-based discovery first and expert discovery
         thereafter. As explained above, sequentially addressing fact-based discovery
         measures first and expert discovery thereafter should be the normal course.)

         N/A




                                          10
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 11 of 18



 E. Third-Party Discovery

       Does any party anticipate that it will request a substantial amount of discovery,
       including the production of documents and other tangible things, from any
       individual or entity that is not a party to this action? Yes

       If so, please describe (i) any such third party and the discovery to be sought, (ii)
       any difficulties the parties anticipate in obtaining discovery from the third party,
       and (iii) whether the third party should participate in the scheduling conference.

       Plaintiffs will request discovery from non-parties, including but not limited to
       EPD, Army Corps of Engineers, and Glynn County. The parties anticipate
       cooperation from these third party entities but probable delay. In consideration of
       this potential delay, the parties have agreed to extend fact discovery. The parties
       do not see the need for any third party to participate in a scheduling conference.




                                        11
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 12 of 18



 F. Electronically Stored Information

      By signing below, the parties certify that they have conferred together regarding the
      preservation and production of electronically stored information that may be
      relevant to the disposition of this suit as specifically required by the Rule 26
      Instruction Order. The parties are prepared to discuss discovery of electronically
      stored information with the Court at the Rule 26 Instruction Conference.

    i.   Do the parties anticipate any disagreements about electronic discovery? If so,
         please explain:

         The parties do not anticipate any disagreements about electronic discovery.


   ii.   Do the parties anticipate that any special provisions are needed in the Scheduling
         Order with respect to electronic discovery? If so, please explain:

         N/A


  iii.   Do the parties otherwise seek to bring any issue regarding electronic discovery
         to the Court’s attention? If so, please explain:

         N/A




                                          12
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 13 of 18



 G. Privileged, Protected, and/or Confidential Communications and Information

      The parties certify that they have conferred together regarding any documents or
      information withheld due to claims of privilege, confidentiality, or other protections
      as required by the Rule 26 Instruction Order.

    i.   Have the parties reached an agreement regarding the procedures for asserting
         claims of privilege, confidentiality, or protection? Yes

         If so, please briefly describe such agreement:

         The parties agree to provide a privilege log if any documents are withheld from
         discovery on the basis of privilege or confidentiality. The parties have discussed
         the potential need for a confidentiality order and/or clawback agreement but are
         not in a position at this time to know what is needed.


   ii.   Are there terms of any agreement regarding privileged, protected, or confidential
         information that the parties wish to have memorialized in the Scheduling Order?

         No

         If so, please explain or attach any separate proposed order which the parties are
         requesting the Court to enter addressing such matters. Please include below, or
         in the attachment, a statement of good cause explaining the need for entry of
         such an order:

         N/A


  iii.   Are there any issues regarding claims of privilege, confidentiality, or protection
         as to which the parties have been unable to reach an agreement?

         Not at this time.

         If so, please explain:

         N/A




                                          13
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 14 of 18



 H. Protected Health Information

    i.   Do the parties anticipate that this case will involve an individual’s medical
         records and/or protected health information, including any information that may
         be protected by the Health Insurance Portability and Accountability Act
         (HIPAA) and/or any state or federal privilege or protection for health
         information?

         No


   ii.   Has any individual whose protected health information could be relevant to this
         case executed a release allowing for counsel of the opposing party to obtain
         protected health information directly from health care providers?

         Not Applicable


  iii.   Have the parties reached any agreements regarding the protection of such
         information including any agreements regarding the further disclosure of such
         information?

         Not Applicable


  iv.    Are there terms of any agreement regarding protected health information that the
         parties wish to have memorialized in the scheduling order? No

         If so, please explain or attach any separate proposed order which the parties are
         requesting the Court to enter addressing such matters. Please include below, or
         in the attachment, a statement of good cause explaining the need for entry of
         such an order:

         N/A


   v.    Are there any issues regarding protected health information as to which the parties
         have been unable to reach an agreement? No

         If so, please explain:

         N/A




                                         14
     Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 15 of 18



V.    MOTIONS

      A. Motions to Amend the Pleadings or to Add Parties

        i. The plaintiff(s)         ☐ does          ☒ does not

           anticipate the need to amend pleadings or add parties. Any motions to amend
           pleadings shall be filed by .

        ii. The defendant(s)        ☐ does          ☒ does not

           anticipate the need to amend pleadings or add parties. Any motions to amend
           pleadings shall be filed by .

           If there are multiple defendants and less than all defendants anticipate needing to
           amend pleadings or add parties, please indicate which defendants so anticipate:

           N/A


       iii. By Local Rule 16.3, all motions to amend pleadings or add parties are to be filed
            within sixty (60) days after the first filing of an answer. If any party is requesting
            more than this time, please state the reason(s) why such time is necessary.

           N/A


      B. Civil Motions (Except Motions in Limine)

         All other motions, including motions for summary judgment and motions to exclude
         expert testimony on Daubert and other grounds (but excluding motions in limine),
         shall be filed by: April 1, 2020.

         If any party is requesting a deadline to file motions (other than motions in limine)
         more than thirty (30) days after the deadline to complete discovery, please state the
         reason why such time is necessary:

         **Motions to Exclude Expert Testimony: March 16, 2020.
         **Motions for Summary Judgment: April 1, 2020.


         The parties seek leave to file motions to exclude expert testimony on Daubert and
         other grounds by March 16, 2020, and file motions for summary judgment, if any, by
         April 1, 2020.



                                              15
Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 16 of 18




                                16
      Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 17 of 18



VI.    PRETRIAL
       A. Pretrial Order

          The parties shall prepare and file the joint consolidated pretrial order by: May 31,
          2020.

          The Court generally provides sixty (60) days following the civil motions deadline to
          file the pretrial order. However, if a motion for summary judgment or other
          dispositive motion is pending at the time of the deadline, the deadline for filing the
          pretrial order is automatically extended to twenty-one (21) days after the Court’s
          ruling on the motion for summary judgment or other dispositive motion. If any
          party is requesting additional time (a deadline more than sixty (60) days following
          the civil motions deadline), please state the reason(s) why such time is necessary:

          N/A


       B. De Ben Esse Depositions

          The parties shall complete all depositions of all witnesses (whether fact or expert) that
          are de ben esse depositions (taken not for discovery but for testimony to be used at
          trial) by: Twenty-one (21) days after the Court’s ruling on the motion for summary
          judgment or other dispositive motion.

          The Court generally provides thirty (30) days before the pretrial order deadline to
          complete de ben esse depositions. If any party is requesting additional time, please
          state the reason(s) why such time is necessary. The parties are cautioned that they
          will be required to specifically designate all testimony that they seek to offer by
          deposition as well as all objections to such testimony in the consolidated pretrial
          order.

          The parties request that they not be ordered to take de ben esse depositions until the
          court has ruled on dispositive motions, if any. The parties request that they have
          twenty-one (21) days after the Court’s ruling on the motion for summary judgment or
          other dispositive motion.




                                               17
       Case 2:19-cv-00050-JRH-BWC Document 21 Filed 07/02/19 Page 18 of 18



VII.     ADDITIONAL MATTERS

         Please state any other matters to which the parties stipulate and/or which the court should
         know or consider before entering the Scheduling Order:

         N/A



Dated: July 2, 2019




Pro Se                                                 Pro Se



         /s/ E. Righton J. Lewis
         /s/ John A. Brunini (admitted Pro Hac Vice)
         Counsel for Plaintiff(s)                               Counsel for Plaintiff(s)



         /s/ James B. Durham                                    /s/
         Counsel for Defendant(s)                               Counsel for Defendant(s)



         /s/                                                    /s/
         Counsel for Defendant(s)                               Counsel for Defendant(s)




                                                 18
